Order entered September 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00810-CV

                     IN RE AURELIA HEPPNER, Relator

              Original Proceeding from the 330th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-21273

                                    ORDER
                   Before Justice Schenck, Nowell, and Garcia

      Before the Court is relator’s September 20, 2021 petition for writ of

mandamus and emergency motion to stay the interviews scheduled for Monday,

September 27, 2021. The petition, record, and motion contain unredacted sensitive

information, including the minor’s name and birth date, in violation of Rule 9.9 of

the Texas Rules of Appellate Procedure.

      Accordingly, we STRIKE the petition, the record, and the motion and grant

relator leave to re-file a compliant petition, record, and motion on or before 10

a.m., Friday, September 24, 2021. We CAUTION relator that failure to re-file the
petition and motion as permitted by this order may result in the dismissal of this

cause without further notice.

                                            /s/   David J. Schenck
                                                  JUSTICE